Citation Nr: 0843613	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES


1.  Entitlement to increased rating for service-connected 
ankylosis of the left thumb, currently rated as 10 percent 
disabling.

2.  Entitlement to increased rating for service-connected 
right knee arthritis due to trauma, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, on behalf of the RO in 
Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2002, the veteran submitted claims for increased 
ratings for his left thumb and right knee, stating they had 
worsened.  Where, as here, the entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Because of deficiencies in the development of 
these claims, they must be remanded. 

In determining the degree of limitation of motion associated 
with a disabled joint, several regulatory provisions are 
taken into consideration:  the provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 38 
C.F.R. § 4.10 concerning the effects of the disability on the 
veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).     

The veteran was afforded VA examination in connection with 
these claims.  In a January 2003 VA examination, the examiner 
failed to mention whether the veteran experienced any pain, 
and whether the effects of any such pain on use, functional 
loss, and incoordination were taken into account in assessing 
the range of motion of the veteran's left thumb.  The 
examiner did not opine as to excess fatigability, flare-ups, 
or weakened movement.  

Similarly, in a January 2003 VA examination of the veteran's 
right knee, the requirements of DeLuca were not met because 
the VA examiner failed to mention whether the veteran 
experienced any pain upon extension or flexion, and whether 
the effects of any such pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the veteran's right knee.  Moreover, the 
examiner did not render an opinion regarding excess 
fatigability, flare-ups, or weakened movement.  

Because the requirements of DeLuca were not met by either 
examination, the Board must remand these issues in order to 
ensure that the veteran receives the due process to which he 
is entitled.

Also of record is a December 2005 examination that was given 
in connection with other claims.  This examination 
nevertheless evaluated the veteran's right knee, thus 
providing evidence related to that claim.  It is evident from 
the record that the RO did not consider the relevant portions 
of the December 2005 examination.  On remand the RO will be 
asked to do so.  See 38 C.F.R. § 19.31.  

Finally, the Board notes that, for an increased-compensation 
claim, the Veterans Claims Assistance Act of 2000, as 
implemented in 38 U.S.C.A. § 5103(a), requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, he 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In correspondence dated in October 2002, the veteran was 
notified that he must show evidence of an increase in 
severity of his disabilities.  Although it is arguable that 
the correspondence substantially met the notification 
requirement of the VCAA, because this case will be remanded 
for other reasons, the RO will be asked to provide VCAA 
notification as articulated in Vasquez-Flores.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with proper notice regarding increased 
ratings claims as articulated in Vasquez-
Flores, supra.  

2.  The veteran should be afforded a VA 
examination to determine the nature of 
current left thumb and right knee 
disabilities.  All necessary tests should 
be performed, including x-rays.  All 
functional impairment, to include 
limitation of motion in degrees, should 
be reported.  In this regard, the 
examiner is requested to identify any 
additional functional impairment of the 
left thumb and right knee due to pain.  
The veteran's claims file, including a 
copy of this remand, must be provided to 
a VA medical professional qualified to 
review the record in its entirety.  The 
examiner must give a complete rationale 
for all opinions and conclusions 
expressed.  

The RO should ensure that the examination 
report complies with this remand, 
including the requirements of DeLuca, 
supra.  If the report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After the development requested above 
has been completed, the RO should again 
review the record, including the December 
2005 examination, which was previously 
not reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



